J-A30043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.O.R. AND             :   IN THE SUPERIOR COURT OF
M.M.R., MINOR CHILDREN                     :        PENNSYLVANIA
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
APPEAL OF: O.R., FATHER                    :   No. 808 MDA 2016

                       Appeal from the Decree April 13, 2016
                  in the Court of Common Pleas of Berks County
                       Orphans’ Court at Nos: 83862, 83863

BEFORE: BOWES, OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED DECEMBER 12, 2016

       O.R. (“Father”) appeals from the decrees entered April 13, 2016, in

the Court of Common Pleas of Berks County, that involuntarily terminated

his parental rights to his minor son, E.O.R., born in October of 2008, and to

his minor daughter, M.M.R., born in July of 2011 (collectively, “the

Children”).1 After careful review, we affirm.

       The orphans’ court summarized the factual and procedural history of

this matter as follows.

             This family came to the attention of [Berks County
       Children and Youth Services (“BCCYS”)] []as the result of two
       reports in the two days following M.M.R.’s birth in July 2011 and
____________________________________________


1
   The orphans’ court entered separate decrees terminating the parental
rights of the Children’s mother, A.M.R. (“Mother”), that same day. Mother
has not filed a brief in connection with this appeal, nor has she filed her own
separate appeal.
J-A30043-16


     a third report on August 15, 2012. The reports were made as a
     result of Mother’s drug use, mental health issues, lack of
     compliance with parenting services, and residential transiency,
     as well as Father’s criminal history.

            Father was first incarcerated as a result of charges
     incurred in April 2008, six months prior to E.O.R.’s birth, for
     possession with intent to deliver. At the time of the offense, he
     knew Mother was pregnant. He was incarcerated for 13 months
     on a two to four year sentence because he was boot camp
     eligible. Father testified that the next criminal charge he had
     was in December 2011 for drug possession and a firearm charge,
     though his incarceration may have been due to a parole
     violation. During his incarceration, Father’s plan for preserving
     the family unit was to have the Children returned to Mother
     despite knowing the risks and danger that she posed to them.
     He provided money to her so that she could stabilize herself by
     getting an apartment for herself and the Children, but she used
     it to get an apartment for herself and another man.

          Father was released from jail on September 14, 2012.
     Father reported that he was still on parole and out on bail for the
     pending charge of carrying a firearm without a license and
     possession of drug paraphernalia.

           Father began visiting the Children, who were being cared
     for by their maternal grandmother. The maternal grandmother
     had issues of her own, including a drug history and an
     unsanitary residence.    On October 19, 2012, the maternal
     grandmother requested that Father immediately take the
     [C]hildren because she could no longer care for them. Following
     a safety conference, the Children were permitted to remain in
     Father’s care.

            The Children were well cared for by Father; however,
     BCCYS learned that Father permitted Mother and maternal
     grandmother to have contact that was not permitted under the
     December 12, 2012 Family Plan.             A Safety Plan was
     implemented on April 30, 2013[,] that allowed Mother to have
     visits with the Children through approved providers only.

           At a July 10, 2013 dependency hearing, the [orphans’
     c]ourt declared the Children dependent but allowed physical
     custody to remain with Father. Due to Father’s pending criminal

                                    -2-
J-A30043-16


       charges, safety conferences were scheduled to establish a plan
       for the Children’s care as the circumstances might require, but
       Father failed to participate.     On August 29, 2013, BCCYS
       obtained emergency custody of the Children because Father had
       been incarcerated on August 23, 2013[,] and his mother, with
       whom Father left the Children, did not have the resources to
       provide for their appropriate care.

Orphans’ Court Opinion, 5/25/16, at 4-5.

       On September 29, 2014, BCCYS filed petitions to involuntarily

terminate Father’s parental rights to the Children. The orphans’ court held a

termination hearing on April 11, 2016. Following the hearing, on April 13,

2016, the court entered decrees terminating Father’s parental rights. Father

timely filed pro se notices of appeal on May 9, 2016.2, 3

       Father now raises the following issues for our review:

       1) Did the [orphans’ c]ourt err[] in granting BCCYS’s Petition to
       Involuntarily Terminate the Parental Rights of Biological Father
       under 23 Pa. C.S.[A.] § 2511 (a) (1), (2), (5), (8), and (b)?

____________________________________________


2
  Father was represented by counsel during the termination hearing. On
May 5, 2016, Father’s prior counsel filed a motion to withdraw, in which she
averred that Father wished to proceed pro se. The orphans’ court granted
prior counsel’s motion to withdraw by order entered May 16, 2016. Father is
represented by new counsel on appeal, although the record does not reveal
when Father’s current counsel was appointed.
3
  Father failed to file concise statements of errors complained of on appeal at
the same time as his pro se notices of appeal, as required by Pa.R.A.P.
1925(a)(2)(i). However, Father later filed an additional pro se notice of
appeal on May 23, 2016, which included a concise statement of errors
complained of on appeal. We have accepted Father’s concise statement
pursuant to In re K.T.E.L., 983 A.2d 745, 748 (Pa. Super. 2009) (holding
that the appellant’s failure to comply strictly with Pa.R.A.P. 1925(a)(2)(i) did
not warrant waiver of her claims, as there was no prejudice to any party).



                                           -3-
J-A30043-16


      2) Did BCCYS[] fail to provide the biological father with
      reasonable efforts [to] promote reunification and/or fail to act on
      the behalf of the [C]hildren’s best interest pursuant to 42 Pa.
      C.S.A. § 6351 (a) (2.1.) and (f)[?]

      3) Did [Father] suffer from ineffective assistance of counsel?

Father’s Brief at 9.

      Father’s first and second issues are interrelated, so we address them

together. In his first issue, Father argues that the orphans’ court erred by

involuntarily terminating his parental rights to the Children. In his second

issue, Father argues that BCCYS failed to provide him with reasonable

reunification efforts.     Father further contends that the court should have

placed    the   Children   in   permanent   legal   custodianship   or   subsidized

permanent legal custodianship (“PLC/SPLC”) rather than terminate his

parental rights.

      We consider these claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.




                                       -4-
J-A30043-16


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (8), and (b). We need agree with

the orphans’ court as to only one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Section 2511(a)(2) and

Section 2511(b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


                                    -5-
J-A30043-16


                                     ***

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being and the conditions and causes of the
             incapacity, abuse, neglect or refusal cannot or will
             not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2) and 2511(b).

     We first address whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the



                                     -6-
J-A30043-16


contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”     In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).     “[A] parent’s incarceration is relevant to the

section (a)(2) analysis and, depending on the circumstances of the case, it

may be dispositive of a parent’s ability to provide the ‘essential parental

care, control or subsistence’ that the section contemplates.” In re A.D., 93

A.3d 888, 897 (Pa. Super. 2014) (discussing In re Adoption of S.P., 47

A.3d 817 (Pa. 2012)).

        Instantly, the orphans’ court found that while Father has attempted to

remain involved in the Children’s lives, he is incapable of providing the

Children with the essential parental care, control, and subsistence necessary

for their physical and mental well-being. Orphans’ Court Opinion, 5/25/16,

at 7.    Further, the court found that Father will not be able to remedy his

parental incapacity in the near future, and that, even after his release from

incarceration, Father will have “much to prove” in order to demonstrate that

he is capable of caring for the Children. Id. The court concluded that “[i]t is

not fair to [the Children] to hold their lives, their development, their

potential, their stability, and their welfare generally in limbo” until Father is

able to resume performing parental responsibilities. Id.

        Father argues that he participated in various programs and services

while incarcerated, and that he has maintained regular contact with the

Children. Father’s Brief at 14, 18. Father insists that he demonstrated an


                                      -7-
J-A30043-16


ability to care for the Children prior to his current incarceration. Id. at 15-

17.   According to Father, he will have housing available upon his release,

and will be able to obtain employment quickly and resume performing

parental responsibilities. Id. at 18-19.

      In addition, Father argues that BCCYS failed to provide him with

reasonable reunification efforts. Father acknowledges our Supreme Court’s

holding in In re D.C.D., 105 A.3d 662 (Pa. 2014), i.e., that failure to

provide reasonable reunification efforts does not preclude termination of

parental rights. Father’s Brief at 24. Nonetheless, Father contends that “a

lack of assistance by BCCYS to [Father] is relevant to whether [F]ather’s

incapacity cannot or will not be remedied[.]”      Id. (citation and quotation

marks omitted).    Father does not specify what services BCCYS allegedly

failed to provide, but claims that BCCYS “interfered with all of [his] efforts,”

and “failed to provide further a chance [sic] to remedy the conditions”

causing the Children to be placed in foster care. Id.

      After carefully examining the record in this matter, we conclude that

the orphans’ court did not abuse its discretion by involuntarily terminating

Father’s parental rights to the Children.    During the termination hearing,

BCCYS presented the testimony of caseworker, Ruth George.          Ms. George

testified that Father has remained incarcerated throughout the Children’s

placement in foster care.     N.T., 4/11/16, at 31.     Father participated in

various programs and services during his incarceration, and Ms. George


                                     -8-
J-A30043-16


believed that Father did about all he could do while in prison. Id. at 31-32.

Despite these efforts, Ms. George recommended that Father’s parental rights

be terminated. Id. at 32. Ms. George emphasized Father’s lengthy history

of incarceration, and the Children’s need for “somebody they can depend

on.” Id.

      Ms. George further testified that, even if Father were released from

incarceration in the near future, he still would need to obtain housing and

employment in order to care for the Children. Id. at 42. Father would need

to demonstrate that he is capable of staying out of prison, and BCCYS would

need to “mak[e] sure that there’s appropriate care-taking capabilities and a

plan for the care of the [C]hildren and meeting their special needs.”       Id.

Ms. George estimated that this process would take approximately “nine

months to a year.” Id.

      Father testified that he would be meeting with the parole board shortly

after the termination hearing. Id. at 47. Father stated that it usually takes

the parole board about four to eight weeks to reach a decision, and that he

hoped to be released in the next few months.          Id. at 47-48.      Father

indicated that, if released, he would have a year of state parole left to serve,

as well as six years of county probation. Id. at 55-56. Father reported that

after being released he would stay at his grandmother’s house and seek

employment so that the Children could be returned to his care. Id. at 48.




                                     -9-
J-A30043-16


      Accordingly, the record supports the finding of the orphans’ court that

Father is incapable of parenting the Children, and that Father cannot, or will

not, remedy his parental incapacity. As discussed above, Father has been in

and out of prison since 2008. Most recently, Father spent about one year

caring for the Children, from September of 2012 to August of 2013. See id.

at 46.   At the time of the termination hearing, the Children had been in

foster care for over two and a half years, from August of 2013 until April of

2016, and it was not clear when, if ever, Father would be able to care for

them again. Even assuming that Father is released at the earliest possible

opportunity, it would take nearly another year in order for Father to be

considered a placement resource for the Children.            This is simply

unacceptable.   As this Court has stated, “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child's need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

502, 513 (Pa. Super. 2006).

      With respect to Father’s claim that BCCYS failed to provide him with

reasonable reunification efforts, Father is correct that “a court may find an

agency’s lack of assistance to a parent relevant to whether a parent's

incapacity cannot or will not be remedied by the parent.” In re D.C.D., 105

A.3d at 672 (citation and quotation marks omitted). However, Father has


                                    - 10 -
J-A30043-16


failed completely to explain what other efforts BCCYS could have made that

would have enabled him to be reunited with the Children. Clearly, BCCYS

could not prevent Father from being incarcerated, nor could it cause him to

be released from incarceration any earlier. The record confirms that Father’s

parental capacity is entirely of his own making, and that BCCYS was

powerless to remedy this incapacity through the provision of additional

services.

      We next consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.




                                    - 11 -
J-A30043-16


In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the orphans’ court found that the Children’s primary parental

bond is with their foster parents, and that the Children “have an ‘uncle’ type

bond with Father.”    Orphans’ Court Opinion, 5/25/16, at 6.       The court

emphasized the testimony of the bonding evaluator, psychologist Richard F.

Small, Ph.D., who opined that it would be more detrimental for the Children

to be separated from their foster parents than from Father. Id. The court

concluded that, “[w]hile it might be nice, [the Children] do not need contact

with Father.” Id. at 7. In contrast, the court stressed that the Children do

need permanency, as well as the parental care that can be provided to them

by their foster parents. Id.

      Father insists that the Children are more strongly bonded to him than

to their foster parents, and challenges the contrary opinion presented by Dr.

Small. Father’s Brief at 20-21. Father argues that Dr. Small contradicted

himself by indicating in his bonding evaluation report that the Children are

strongly bonded to Father, but then testifying during the termination hearing

that Father and the Children do not share a strong bond. Id. Father argues

that Dr. Small also contradicted himself by indicating in his report that the

Children’s bond with their foster parents could be severed with little harm to

the Children, but then testifying that severing this bond would be highly


                                    - 12 -
J-A30043-16


detrimental. Id. at 21. Father contends that the orphans’ court should have

placed the Children in PLC/SPLC, rather than terminate his parental rights, in

order to preserve the bond between Father and the Children. Id. at 23-26.

      We again conclude that the orphans’ court did not abuse its discretion.

Dr. Small conducted a forensic bonding evaluation with respect to the

Children in October of 2015.     N.T., 4/11/16, at 18-19.          As part of the

evaluation process, Dr. Small met with the Children, as well as their foster

parents, their paternal great-grandmother, and Father. Id. at 19. Dr. Small

summarized his conclusions in a bonding evaluation report, which was

admitted into evidence as Exhibit 60.      Id. at 29. In his report, Dr. Small

concluded that the Children have “a strong bond” with Father and their

great-grandmother, and an “excellent bond” with their foster parents.

Exhibit 60 at 6. Dr. Small opined that it would be “detrimental” to sever the

bond between the Children and Father. Id. Dr. Small further opined that it

would be possible to sever the bond between the Children and their foster

parents with little harm, “[i]f, in fact, [the Children’s great-grandmother]

and   [Father]   were   immediately    able    to   form   a   predictable,   stable

environment[.]” Id. However, Dr. Small cautioned that Father “would not

be even available to form a stable environment for another six months,

during which time the bond with the [foster parents] is likely to grow

stronger.   Severing it would likely be increasingly detrimental as time

passes.” Id.


                                      - 13 -
J-A30043-16


      During the termination hearing, Dr. Small testified that the Children’s

bond with their foster parents is their primary, parental bond.          N.T.,

4/11/16, at 20.    Concerning the Children’s relationship with Father, Dr.

Small opined, “[M.M.R.] seemed to see her father as a nice benign figure.

[E.O.R.] it’s almost like he’s a nice uncle, he’s somebody that they like

seeing, they enjoy seeing, but isn’t necessarily the person raising them.”

Id.   Dr. Small acknowledged that it would be “detrimental” to end the

Children’s relationship with Father, but clarified that “[d]etrimental doesn’t

mean horrible.” Id. at 21. Dr. Small reasoned that the bond the Children

share with their foster parents is more important than the bond they share

with Father, and that it would be “highly detrimental” for the Children to be

separated from their foster parents.   Id. at 21-22.    Ultimately, Dr. Small

recommended that the Children remain with their foster parents, while

having “occasional” contact with Father and great-grandmother. Id. at 24,

26.

      Thus, the record confirms that terminating Father’s parental rights

would best serve the needs and welfare of the Children. Our review of Dr.

Small’s bonding evaluation report does not reveal any significant differences

between the report and Dr. Small’s testimony during the termination

hearing. While Father is correct that Dr. Small’s bonding evaluation report

arguably does differ slightly from his testimony, it was for the orphans’

court, not this Court, to assess these possible discrepancies and determine


                                    - 14 -
J-A30043-16


how much weight, if any, to place on the opinions of Dr. Small.                 The

orphans’ court was free to accept the testimony of Dr. Small that the

Children’s most important bond is with their foster parents, and that Father

is more of an “uncle” to the Children than a parent.

      Further, we reject Father’s claim that the orphans’ court should have

placed the Children in PLC/SPLC rather than terminate his parental rights.

According to Ms. George, Father has requested that the Children be placed in

the permanent legal custody of their foster parents. N.T., 4/11/16, at 34.

However, Ms. George explained that BCCYS is opposed to placing the

Children in PLC/SPLC because “[t]he [C]hildren are too young.               That is

primarily for children who are age 12 and over.              These children need

permanency.”    Id. at 34-35.    It was within the discretion of the orphans’

court to accept the testimony of Ms. George, and to conclude that the

Children’s   needs   and   welfare   would     be   better   served   by   achieving

permanency through adoption, rather than leaving the Children in the limbo

of PLC/SPLC.

      Finally, we address Father’s claim that his prior counsel provided

ineffective assistance during the termination proceedings.

             The unique nature of parental termination cases has long
      been recognized by the Supreme Court of Pennsylvania. Thus,
      In re Adoption of R.I., 455 Pa. 29, 312 A.2d 601 (1973), the
      Supreme Court held that an indigent parent in a termination of
      parental rights case has a constitutional right to counsel. The
      right to counsel in parental termination cases is the right to
      effective assistance of counsel even though the case is civil in
      nature. However, this right is more limited than that in criminal

                                      - 15 -
J-A30043-16


      cases, as claims of ineffective assistance of counsel must be
      raised on direct appeal. We then review the record as a whole to
      determine whether or not the parties received a fundamentally
      fair hearing; a finding that counsel was ineffective is made only
      if the parent demonstrates that counsel’s ineffectiveness was the
      cause of the decree of termination.

In re J.T., 983 A.2d 771, 774-75 (Pa. Super. 2009) (some citations and

quotation marks omitted).

      Here, Father claims that his prior counsel, Kelly Kline, Esquire, was

ineffective because she failed to file a petition requesting that the Children

be placed in PLC/SPLC, failed to argue before the orphans’ court that

PLC/SPLC was an option, and “failed to . . . raise numerous issues that

[Father] has raised [i]n his brief[.]”    Father’s Brief at 29.   Additionally,

Father suggests that his counsel prior to Attorney Kline, Susan Quirits,

Esquire, was ineffective by failing to “subpoena Kimberly Reinert (BCCYS In

Home Case Worker), who could discuss [F]ather’s conduct during his release

on bail, prior to his incarceration.” Id. at 29-30.

      Father is not entitled to relief, as it is apparent that Attorney Kline’s

failure to request PLC/SPLC was not the cause of the decree terminating his

parental rights.   To the contrary, the record demonstrates that it was

Father’s lengthy history of incarcerations, and the slim chance that he would

be able to resume caring for the Children at any point in the foreseeable

future, that caused Father’s parental rights to be terminated. As discussed

above, the orphans’ court clearly was aware that PLC/SPLC was an option in

this case. It was within the court’s discretion to accept the testimony of Ms.

                                     - 16 -
J-A30043-16


George that placing the Children in PLC/SPLC was inadvisable given their

young age, and that it would better serve the Children’s needs and welfare

to be adopted.

     Further, Father fails to specify in his brief what other “numerous

issues” he believes Attorney Kline could have raised, or why he believes

these issues would have changed the outcome of the termination hearing.

Father also fails to explain how the failure of Attorney Quirits to subpoena

Ms. Reinert could possibly have had any impact on the result in this case.

That Father did a competent job of caring for the Children prior to his

incarceration is not in dispute. See Orphans’ Court Opinion, 5/25/16, at 4

(“The Children were well cared for by Father[.]”). Moreover, Father’s short-

lived success as a parent three years ago does not change the fact that he

remained incarcerated at the time of the termination hearing, and that it

was unclear when, if ever, Father would be able to parent the Children

again.

     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Father’s parental rights to

the Children. We therefore affirm the court’s April 13, 2016 decrees.

     Decrees affirmed.




                                   - 17 -
J-A30043-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2016




                          - 18 -